DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/02/2021 with respect to claims 1-3, 5, 7-8, 13-14 have been fully considered but they are not persuasive.  Applicant argues that Toner does not teach or suggest the claimed saddle support orientations.  It is noted that applicant utilizes “configured to” functional language for the orientation clause requiring the saddle supporting assembly to rotated 180 degrees about the horizontal axis.  First, it is shown that the device of Toner (at 32) is configured to be rotatable about the horizontal axis (including 180 degrees) (col. 3, lines 58-61; col. 4, lines 13-20; figures 13-15) and as such is configured to be rotated 180 degrees to an orientation by a user in which the wings are facing upwards.  As the device is capable of the claimed positions, it would have been obvious to one of ordinary skill to use the device is such positions for supporting or cleaning supported objects in different ways.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toner et al. (US 7,669,809).
Regarding claim 1, Toner et al. (hereafter “D1”) discloses a saddle rack (1) comprising:
a mounting attachment assembly (arm 14, shaft 26, bearings 28, 20/21/15/4/5/10 – figure 1) having a wall engagement assembly (14, 26, 28) to engage with a vertically oriented structure (engages vertical member 8 via shaft 26 – col. 2, lines 58-67);
a saddle supporting assembly (saddle supports 32, bearings 46) including a plurality of supporting wings (side support members 40) each having a first end and a second end with an axis extending from the first end to the second end (figure 6), the saddle supporting assembly, configured to engage with the mounting attachment assembly wherein the saddle supporting assembly (32/46) is configured to be a) supported by the mounting attachment assembly with the axis (axis of 34) extending horizontally in a first orientation, and b) rotated 180 degrees around the axis to be supported by the mounting attachment assembly with the axis extending horizontally in a second orientation, the supporting wings in the first orientation to extend upward and outward from the first end and to extend upward and outward from the second end, and the supporting wings in the second orientation to extend downward and outward from the first end and to extend downward and outward from the second end (the saddle 
	Regarding claim 2, D1 discloses wherein the mounting attachment assembly (at 14) includes a saddle supporting assembly receiver (openings for shaft 34 in 14 – figure 4) that engages with the saddle supporting assembly (32) to support the saddle supporting assembly upon being rotated 180 degrees around the axis from the first orientation to the second orientation.
	Regarding claim 3, D1 discloses further comprising a connecting rod (shaft 34) extending along the axis and having a connecting end and an adjoining end (figure 6), the connecting rod to engage at the connecting end with the saddle supporting assembly receiver (openings in 14 between bearing 46), the connecting rod coupled with the first ends of the plurality of supporting wings adjacent to the connecting ends, and coupled with the second ends of the plurality of supporting wings adjacent the adjoining end (figure 6).
	Regarding claim 5, D1 discloses, wherein a diverging angle between the plurality of supporting wings is greater at the adjoining end of said connecting rod than at the connecting end of the connecting rod (figure 6).
	Regarding claim 7, D1 discloses wherein the mounting attachment assembly (14/26/28) comprises: a portable base mount (end of 14 having 26) with a hooking first end (at 26) to enable the mounting attachment assembly to hang on the vertically oriented structure (connected at 26 – figure 2 shows hanging), and a stabilizing second end (upper end) to prevent unhooking of the portable base mount from the vertically oriented structure.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toner et al. (US 7,669,809) in view of McConnell (US 6,808,077).
Regarding claim 8, D1 discloses the connecting rod (at 34) but does not disclose an aperture adjacent the connecting end through which a securing pin can be inserted, wherein the supporting assembly receiver forming a first aperture to receive the connecting rod and a second aperture to receive a securing pin when the first aperture receives the connecting rod.
McConnell (hereafter “D2”) discloses a rotatably mounted organizer and tool support (30) mounted via a rotating pin (120) passing through openings (80) in a support (12) and through an opening in tool support (figure 1; col. 4, lines 1-9). 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide pins to mount the rods of D1 as suggested by D2 with pins passing into the rods and arm (14) opening to provide ease of removal and installation (as taught in D2).
Regarding claims 13-14, D1 as modified discloses the structural requirements of claims 13-14 and it would have been obvious to one of ordinary skill in the art at the time of filing to perform the process steps of claims 13-14 given the device in order to necessarily make and use it.
Allowable Subject Matter
s 18-22 are allowed.
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320.  The examiner can normally be reached on Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK D HAWN/Primary Examiner, Art Unit 3631